UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:11/30 Date of reporting period:05/31/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Symons Institutional Funds Semi-Annual Report May 31, 2012 Fund Adviser: Symons Capital Management, Inc. 650 Washington Road, Suite 800 Pittsburgh, PA 15228 Toll Free (877) 679-6667 www.scm-funds.com Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment returns and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 3000 Value Index is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 22, 2006 (commencement of Fund operations) and held through May 31, 2012. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 3000 Value Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s returns. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objective, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment returns and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 2000 Index is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objective, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on May 6, 2008 (commencement of Fund operations) and held through May 31, 2012. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 2000 Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s returns. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objective, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) 1As a percent of net assets. The investment objective of the Symons Value Institutional Fund is long-term capital appreciation. 1As a percent of net assets. The investment objective of the Symons Small Cap Institutional Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) Each Fund files a complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of one or more of the Funds, you incur two types of costs: (1) transaction costs, including short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the six months from December 1, 2011 to April 30, 2012. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not any of the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Symons Value Institutional Fund Beginning Account Value December 1, 2011 Ending Account Value May 31, 2012 Expenses Paid During the Period* December 1, 2011 – May 31, 2012 Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.43%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Small Cap Institutional Fund Beginning Account Value December 1, 2011 Ending Account Value May 31, 2012 Expenses Paid During the Period* December 1, 2011 – May 31, 2012 Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.56%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments May 31, 2012 (Unaudited) Common Stocks - 77.84% Shares Fair Value Beverages - 3.19% PepsiCo, Inc. $ Biological Products, No Diagnostic Substances - 3.78% Amgen, Inc. Cigarettes - 5.15% Philip Morris International, Inc. Computer Communications Equipment - 2.62% Cisco Systems, Inc. Computer Peripheral - 2.65% Xerox Corp. Electric Services - 12.09% Duke Energy Corp. PPL Corp. Southern Co./The Electromedical & Electrotherapeutic Apparatus - 1.87% Medtronic, Inc. Food & Kindred Products - 3.73% Campbell Soup Co. Games, Toys & Children's Vehicles (No Dolls & Bicycles) - 2.70% Hasbro, Inc. Gold & Silver Ores - 3.28% Gold Fields, Ltd. (a) Grain Mill Products - 1.03% Kellog Co. Malt Beverages - 2.95% Molson Coors Brewing Co. Pharmaceutical Preparations - 4.89% GlaxoSmithKline PLC (a) Novartis AG (a) Retail - Drug Stores & Proprietary Stores - 4.91% CVS Caremark Corp. Retail - Family Clothing Stores - 2.89% Gap, Inc./The Retail - Variety Stores - 2.11% Target Corp. Search, Detection, Navigation, Guidance, Aeronautical System - 3.06% Northrop Grumman Corp. Services - Prepackaged Software - 4.30% Microsoft Corp. Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics - 4.57% Procter & Gamble Co./The See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments - continued May 31, 2012 (Unaudited) Common Stocks - 77.84% - continued Shares Fair Value Sugar & Confectionery Products - 2.58% Hershey Co./The $ Telecommunications - 3.49% AT&T, Inc. TOTAL COMMON STOCKS (Cost $61,541,570) Real Estate Investment Trusts - 2.99% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,530,466) Money Market Securities - 18.92% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $16,522,971) TOTAL INVESTMENTS (Cost $80,595,007) - 99.75% $ Other assets less liabilities - 0.25% TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the money market rate shown represents the rate at May 31, 2012. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments May 31, 2012 (Unaudited) Common Stocks - 82.40% Shares Fair Value Agriculture Production - Crops - 0.68% Chiquita Brands International, Inc.(a) $ Agriculture Production - Livestock & Animal Specialties - 1.08% Cal - Maine Foods, Inc. Blankbooks, Looseleaf, Binders & Bookbinding & Related Work - 1.11% Deluxe Corp. Canned, Frozen, & Preserved Fruit, Vegetables, & Food Specialties - 1.26% TreeHouse Foods, Inc. (a) Communication Services - 3.61% NeuStar, Inc. - Class A (a) Electric & Other Services Combined - 1.19% Avista Corp. Electric Services - 5.31% Atlantic Power Corp. El Paso Electric Co. Portland General Electric Co. Electronic Components - 0.99% Power-One, Inc. (a) Finance Services - 1.73% Green Dot Corp. - Class A (a) Fire, Marine & Casualty Insurance - 3.76% Endurance Specialty Holdings Ltd. Tower Group, Inc. Food & Kindred Products - 0.27% Flowers Foods, Inc. Footwear (No Rubber) - 1.38% Brown Shoe Company, Inc. Games, Toys & Children's Vehicles (No Dolls & Bicycles) - 1.38% JAKKS Pacific, Inc. Gold & Silver Ores - 3.05% Golden Star Resources, Ltd. (a) Silvercorp Metals, Inc. Guided Missiles & Space Vehicle Parts - 1.02% Alliant Techsystems, Inc. Greeting Cards - 1.17% American Greetings Corp. - Class A Laboratory Analytical Instruments - 1.09% Integra LifeSciences Holdings Corp. (a) Miscellaneous Food Preparations & Kindred Products - 1.44% Medifast, Inc. (a) See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued May 31, 2012 (Unaudited) Common Stocks - 82.40% - continued Shares Fair Value Natural Gas Transmission -2.29% New Jersey Resources Corp. $ Office Furniture - 1.12% Herman Miller, Inc. Optical Instruments & Lenses -1.08% II-VI, Inc. (a) Patent Owners & Lessors - 0.87% InterDigital, Inc. Poultry Processing - 1.34% Sanderson Farms, Inc. Radio & TV Broadcasting & Communications Equipment - 1.84% Orbital Sciences Corp. (a) Retail - Apparel & Accesory Stores - 2.77% Aeropostale, Inc. (a) Retail - Family Clothing Stores - 1.17% Buckle, Inc. / The Retail - Miscellaneous - 1.85% EZCORP, Inc. - Class A (a) Semiconducter & Related Devices - 2.24% GT Advanced Technologies, Inc. (a) Spreadtrum Communications, Inc. (b) Services - Advertising Agencies -1.11% ValueClick, Inc (a) Services - Business Services - 4.49% Cardtronics, Inc. (a) Digital Generation, Inc. (a) Websense, Inc. (a) Services - Computer Integrated Systems Design - 1.93% CACI International, Inc. - Class A (a) Services - Computer Processing & Data Preparation - 2.50% CSG Systems International, Inc. (a) Services - Equipment Rental & Leasing - 1.23% Aaron's, Inc Services - Home Health Care Services - 2.42% Chemed Corp. Services - Motion Picture & Video Tape Production- 1.11% DreamWorks Animation SKG, Inc. (a) Services - Personal Services - 4.17% Coinstar, Inc. (a) Regis Corp. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued May 31, 2012 (Unaudited) Common Stocks - 82.40% - continued Shares Fair Value Sporting Goods - 0.98% Callaway Golf Co. $ Surgical & Medical Instruments & Apparatus - 1.16% Hill - Rom Holdings, Inc. Telegraph & Other Message Communications - 1.03% j2 Global, Inc. Telephone Communications (No Radio Telephone) - 1.21% Lumos Networks Corp. NTELOS Holdings Corp. Water Supply - 5.64% American States Water Co. California Water Service Group Wholesale - Beer, Wine & Distilled Alcoholic Beverages - 0.51% Central European Distribution Corp. (a) Wholesale - Electronic Parts & Equipment - 0.55% Brightpoint, Inc. (a) Wholesale - Groceries & General Line - 1.26% United Natural Foods, Inc. (a) Wholesale - Paper & Paper Products - 1.07% United Stationers, Inc. Women's, Misses', & Junior's Outerwear - 1.94% Jones Group, Inc./The TOTAL COMMON STOCKS (Cost $11,889,811) Real Estate Investment Trusts - 3.34% Colony Financial, Inc. Government Properties Income Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $460,083) Money Market Securities - 14.23% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.01% (c) TOTAL MONEY MARKET SECURITIES (Cost $1,800,507) TOTAL INVESTMENTS (Cost $14,150,401) - 99.97% $ Other assets less liabilities - 0.03% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at May 31, 2012. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Assets and Liabilities May 31, 2012 (Unaudited) Symons Symons Value Small Cap Institutional Institutional Fund Fund Assets Investment in securities: At cost $ $ At fair value $ $ Dividends receivable Receivable for Fund shares sold Prepaid expenses Interest receivable 21 Total assets Liabilities Payable to Adviser (a) Payable for Fund shares redeemed Payable to administrator, transfer agent, and fund accountant (a) Payable to custodian (a) Payable to trustees and officers 33 46 Other accrued expenses Total liabilities Net Assets $ $ Net Assets consist of: Paid in capital $ $ Accumulated undistributed net investment income (loss) ) ) Accumulated undistributed net realized gain (loss) from investment transactions and foreign currency translation Net unrealized appreciation (depreciation) on investment transactions and foreign currency translation ) Net Assets $ $ Shares outstanding (unlimited number of shares authorized) Net Asset Value and offering price per share $ $ Redemption price per share (Net Asset Value * 98%) (b) $ $ (a) See Note 4 in the Notes to the Financial Statements. (b) The Funds charge a 2% redemption fee on shares redeemed within 60 calendar days of purchase. Shares are redeemed at the net asset value if held longer than 60 calendar days. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Operations For The PeriodEnded May 31, 2012 (Unaudited) Symons Symons Value Small Cap Institutional Institutional Fund Fund Investment Income Dividend income (net of foreign withholding tax of $15,973 and $1,910 respectively) $ $ Interest income Total Income Expenses Investment Adviser fee (a) Administration expenses (a) Transfer agent expenses Fund accounting expenses (a) Registration expenses Custodian expenses (a) Audit expenses Report printing expenses Legal expenses Trustee expenses CCO expenses Insurance expenses Pricing expenses 24f-2 expenses Miscellaneous expenses ) Total Expenses Fees and expenses recouped by Adviser (a) - Fees waived and expenses reimbursed by Adviser (a) - ) Net operating expenses Net investment income (Loss) ) Realized & Unrealized Gain (Loss) Net realized gain (loss) on: Investment Securities Foreign Currency ) Change in unrealized appreciation (depreciation) on: Investment Securities ) Foreign Currency - ) Net realized and unrealized gain (loss) on investment securities and foreign currency ) Net increase (decrease) in net assets resulting from operations $ $ ) (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Changes In Net Assets Symons Value Institutional Fund For the Six Months Ended Year ended May 31, 2012 (Unaudited) November 30, 2011 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities and foreign currency Change in unrealized appreciation (depreciation) on investment securities and foreign currency Net increase (decrease) in net assets resulting from operations Distributions From net investment income ) ) From net realized gain - ) From return of capital - ) Total distributions ) ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income (loss) included in net assets at end of period $ ) $ - Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions (a) The Fund charges a redemption fee of 2% on shares redeemed within 60 calendar days of purchase. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Changes In Net Assets Symons Small Cap Institutional Fund For the Six Months Ended Year ended May 31, 2012 (Unaudited) November 30, 2011 Operations Net investment income (loss) $ ) $ ) Net realized gain (loss) on investment securities and foreign currency Change in unrealized appreciation (depreciation) on investment securities and foreign currency ) ) Net increase (decrease) in net assets resulting from operations ) ) Distributions From net realized gain - ) From return of capital - ) Total distributions - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income (loss) included in net assets at end of period $ ) $ ) Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) from capital share transactions ) (a) The Fund charges a redemption fee of 2% on shares redeemed within 60 calendar days of purchase. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Financial Highlights (For a share outstanding throughout each period) Symons Value Institutional Fund For the Six Months Ended Period ended May 31, 2012 Year ended Year ended Year ended Year ended November 30, (Unaudited) November 30, 2011 November 30, 2010 November 30, 2009 November 30, 2008 (a) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) (b) (b) (b) (b) Net realized and unrealized gain (loss) on investments Total income (loss) from investment operations Less distributions: From net investment income From net realized gain - - From return of capital - Total distributions Paid in capital from redemption fees - (c) - (c) - (c) - (c) - (c) Net asset value, end of period Total Return (d) 3.99% (e) 9.33% 6.66% 26.14% (21.76)% 4.22% (e) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of expenses to average net assets 1.43% (f) 1.45% 1.46% 1.46% 1.47% (g) 1.49% (f) Ratio of expenses to average net assets before waiver or recoupment by Adviser 1.28% (f) 1.43% 1.65% 1.91% 4.34% 8.63% (f) Ratio of net investment income (loss) to average net assets 1.63% (f) 1.00% 0.86% 1.00% 1.49% 1.15% (f) Ratio of net investment income (loss) to average net assets before waiver or recoupment by Adviser 1.78% (f) 1.02% 0.67% 0.55% (1.38)% (5.99)% (f) Portfolio turnover rate 17.06% 80.41% 57.49% 38.24% 70.54% 41.42% (a)For the period December 22, 2006 (Commencement of Operations) to November 30, 2007. (b)Calculated using average shares method. (c)Redemption fees resulted in less than $0.005 per share. (d)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (e)Not annualized. (f)Annualized. (g)Effective March 31, 2008, the Adviser agreed to waive fees to maintain Fund expenses at 1.46%.Prior to that date, the expense cap was 1.49%. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Financial Highlights (For a share outstanding throughout each period) Symons Small Cap Institutional Fund For the Six Months Ended May 31, 2012 (Unaudited) Year ended November 30, 2011 Year ended November 30, 2010 Year ended November 30, 2009 Period ended November 30, 2008 (a) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) (b) (b) (b) Net realized and unrealized gain (loss) on investments Total income (loss) from investment operations Less distributions: From net investment income - (c) - From net realized gain - - From return of capital - - - Total distributions - - Paid in capital from redemption fees (d) - Net asset value, end of period Total Return (e) (2.67)% (f) (2.25)% 20.93% 49.15% (44.00)% (f) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of expenses to average net assets 1.56% (g) 1.56% 1.56% 1.56% 1.56% (g) Ratio of expenses to average net assets before reimbursement by Adviser 1.99% (g) 2.07% 3.33% 16.87% 37.41% (g) Ratio of net investment income (loss) to average net assets (0.30)% (g) (0.14)% (0.25)% (0.37)% 0.19% (g) Ratio of net investment income (loss) to average net assets before reimbursement by Adviser (0.73)% (g) (0.65)% (2.02)% (15.68)% (35.66)% (g) Portfolio turnover rate 31.54% 119.63% 46.35% 54.75% 13.10% (a)For the period May 6, 2008 (Commencement of Operations) to November 30, 2008. (b) Calculated using average shares method. (c)Distributions amounted to less than $0.005 per share. (d)Redemption fees resulted in less than $0.005 per share. (e)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (f)Not annualized. (g)Annualized. See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Notes to the Financial Statements May 31, 2012 (Unaudited) NOTE 1. ORGANIZATION The Symons Value Institutional Fund (the “Value Fund”) and Symons Small Cap Institutional Fund (the “Small Cap Fund”) (each a “Fund” and, collectively the “Funds”) were each organized as a diversified series of Unified Series Trust (the “Trust”). The Value Fund was organized on November 13, 2006 and commenced operations on December 22, 2006.The Value Fund was formerly known as the Symons Alpha Value Institutional Fund.The name change was effective March 30, 2009.The Small Cap Fund was organized on February 10, 2008 and commenced operations on May 6, 2008.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series.Each Fund is one of a series of funds currently authorized by the Trustees.The investment adviser to the Funds is Symons Capital Management, Inc. (the “Adviser”).The investment objective of each Fund is long-term capital appreciation. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Securities Valuations – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Funds make no provision for federal income tax. The Funds intend to qualify each year as “regulated investment companies” under subchapter M of the Internal Revenue Code of 1986, as amended, by distributing substantially all of their taxable income. If the required amount of net investment income is not distributed, the Funds could incur a tax expense. As of and during the period ended May 31, 2012, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. During the period, the Funds did not incur any interest or penalties. The Funds are not subject to examination by U.S. federal tax authorities for tax years prior to 2008. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board of the Trust or the “Board”). Security Transactions and Related Income - The Funds follow industry practice and record security transactions on the trade date.The first in, first out method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized over the lives of the respective securities using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions - Each Fund intends to distribute substantially all of its net investment income, if any, as dividends to its shareholders on at least an annual basis. Each Fund intends to distributeits net realized long term capital gains and its net realized short term capital gains, if any, at least once a year.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations, or net asset values per share of the Funds. Symons Institutional Funds Notes to the Financial Statements - continued May 31, 2012 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market for the investment. Generally accepted accounting principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks and real estate investment trusts, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price. Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or closing prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid Symons Institutional Funds Notes to the Financial Statements - continued May 31, 2012 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before the Funds’ NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Value Fund’s investments as of May 31, 2012: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
